Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 18, 2022

                                     No. 04-22-00045-CV

         IN THE INTEREST OF J.B.P. AKA J.B.S., J.J.M., AND J.R.P., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-02425
                         Honorable Martha Tanner, Judge Presiding


                                        ORDER
        In our February 8, 2022 order, we noted that Appellant had filed a notice of appeal
challenging the trial court’s “order rendered on January 14, 2022,” but that the trial court’s
handwritten notes from that date were not a final, appealable judgment. We ordered Appellant to
show cause why this appeal should not be dismissed for want of jurisdiction, see TEX. R. APP. P.
42.3(a), and we suspended the appellate timetable.
        On February 16, 2022, a supplemental clerk’s record was filed which contains the trial
court’s final judgment dated February 8, 2022.
        Our February 8, 2022 show cause order is satisfied. We construe Appellant’s January 19,
2022 notice of appeal as prematurely filed and effective on February 8, 2022, but after the trial
court’s judgment. See TEX. R. APP. P. 27.1(a).
       We reinstate the appellate timetable. Appellant’s brief is due on March 8, 2022.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court